DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               C.B., the mother,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                      and GUARDIAN AD LITEM,

                                  Appellees.

                    Nos. 4D19-3292 and 4D19-3293

                                [May 7, 2020]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Robert B. Meadows, Judge; L.T. Case Nos. 56-
2018-DP-000144 and 56-2018-DP-000215.

  Valarie Linnen, Special Assistant Regional Counsel, Jacksonville, for
appellant.

  Andrew Feigenbaum, Children’s Legal Services, West Palm Beach, for
appellee, Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division, Florida Statewide Guardian Ad Litem
Office, Tallahassee, for appellee, Guardian Ad Litem.

PER CURIAM.

   Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.